t c memo united_states tax_court george e timmins petitioner v commissioner of internal revenue respondent docket no filed date george e timmins pro_se william j gregg for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure attributable to petitioner’s failure to report as gross_income unemployment com- pensation of dollar_figure the parties have filed cross-motions for summary judg- ment we will grant respondent’s motion and deny petitioner’s background the following facts are derived from the parties’ pleadings and motion papers including the declaration and exhibits attached to respondent’s motion although petitioner requested washington d c as the place of trial he resided in hawaii when he filed his petition petitioner timely filed a form_1040 u s individual_income_tax_return for the only income he reported on this return consisted of wages of dollar_figure attributable to his work as a secondary school teacher he did not report any un- employment compensation on line of this form_1040 the irs received a form 1099-g certain government payments from the hawaii department of labor and industrial relations dlir or department re- porting that the department had paid petitioner unemployment_compensation of dollar_figure for the taxable_year respondent attached to his summary_judgment motion a declaration from the department’s custodian of records averring that it had made nine periodic_payments of unemployment_compensation to petitioner 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar each in the amount of dollar_figure during the months of june july and date the total of these nine periodic_payments is dollar_figure on date the irs sent petitioner a timely notice_of_deficiency determining a deficiency of dollar_figure attributable to this unreported income he time- ly petitioned this court and on date filed a motion for summary judg- ment on date the irs responded to his motion and filed a cross- motion for summary_judgment a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner has set forth no facts showing that there is a genuine dispute for trial he does not dispute that he received dollar_figure of unemployment_compensation from the dlir during in his original petition filed date he did not assign error to the irs determination that he had failed to include this amount in gross_income instead he demanded that respondent furnish him with a signed copy of the record of the assessment see sec_6203 this demand was mis- guided or frivolous because there can be no assessment of the tax at issue until our decision in this case becomes final see sec_6213 sec_7481 in an amendment to petition filed date petitioner identified dollar_figure as the amount in dispute and then embarked on a variety of tax-protester argu- ments nowhere does he adduce any facts that bear directly or indirectly on whether he received unemployment_compensation during and if so whether that compensation constituted taxable_income in moving for summary_judgment petitioner elaborated on the same themes insisting that the irs has refused to provide any factual evidence of petitioner’s duties that allegedly lay at issue according to petitioner the irs as chief bookkeeper over the nation has silently confused the classifications of the peti- tioners as u s employees who knowingly are operating under a licensed small_business or self employed business for state or federal revenue taxable activity purposes these and other incomprehensible allegations in petitioner’s motion have no relevance to the question of whether he received taxable unem- ployment compensation during we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b unreported income the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 for this pre- sumption to adhere in cases involving receipt of unreported income the commis- sioner must provide some reasonable foundation connecting the taxpayer with the income-producing activity see eg 994_f2d_1542 11th cir aff’g tcmemo_1991_636 596_f2d_358 9th cir rev’g 67_tc_672 tucker v com- missioner tcmemo_2014_51 107_tcm_1258 once the com- missioner has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 the irs received from the dlir a form 1099-g reporting that it had paid petitioner dollar_figure of unemployment_compensation during the irs has also supplied a declaration from the dlir’s custodian of records confirming that fact on the basis of this credible and undisputed evidence we are satisfied that respondent has proved a likely source of the unreported income the burden_of_proof thus shifts to petitioner to show that respondent’s determinations were arbitrary sec_85 provides that i n the case of an individual gross_income includes unemployment_compensation sec_85 defines unemployment_compensation to mean any amount received under a law of the united_states or a state which is in the nature of unemployment_compensation see sec_1 sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and the taxpayer has fully cooperated with the secretary the irs may not rely solely on the information_return to satisfy its burden of production petitioner has not al- leged a reasonable dispute concerning the form 1099-g indeed he does not dispute that he received the unemployment_compensation reflected therein see parker v commissioner tcmemo_2012_66 103_tcm_1321 finding sec_6201 inapplicable where the taxpayer did not bring any fact- ual dispute over any item_of_income to the irs’ attention within a reasonable_time but instead raised frivolous arguments b i - iii income_tax regs noting that sec_85 applies to unemployment_compensation paid under governmental programs and that such compensation is ordinarily paid in cash and on a periodic basis petitioner has set forth no facts and submitted no documentary_evidence to show that he did not receive periodic_payments of unemployment_compensation totaling dollar_figure from the state of hawaii or that this unemployment_compensation was not taxable see rule d we conclude that respondent’s determination of unreported income as set forth in the notice_of_deficiency is correct and that determination is sustained see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 102_tcm_497 c frivolous position penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained the proceeding primarily for delay or has taken a position that is frivolous or groundless sec_6673 and b the purpose of sec_6673 is to com- pel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruhwhiler v commissioner tcmemo_2016_18 111_tcm_1071 petitioner has advanced numerous frivolous arguments in this court in his amendment to petition petitioner alleged among other things that he is not a taxpayer but merely an agent for the george e timmins account irs chief_counsel wilkins under whose name respondent’s pleadings were filed was acting under an invalid silent appointment from the commissioner of internal revenue petitioner’ sec_2013 return which bears his signature and that of a hawaii tax_return_preparer was not filed with any irs office due to the fact that neither i nor the account were employed as u s taxpayers or withholding agents and the irs arbitrarily made out an irregular return for the account with the intention of falsely classifying the account as a small_business or self employed without my knowledge or consent as noted above many of these frivolous contentions are repeated and amp- lified in petitioner’s motion for summary_judgment because this seems to be his first appearance in this court we will not impose a sec_6673 penalty now but we warn him that he risks a significant penalty if he persists in advancing frivo- lous arguments in any future appearance before us to implement the foregoing an appropriate order and decision will be entered for respondent
